                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

PEDRO CAMACHO-CASTILLO,                      §
         Petitioner,                         §
                                             §
v.                                           §      Civil Action No. 4:19-CV-551-P
                                             §
ERIC D. WILSON, Warden,                      §
FMC-Fort Worth,                              §
           Respondent.                       §

                                OPINION AND ORDER

         Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

filed by Petitioner, Pedro Camacho-Castillo, a federal prisoner confined at FMC-Fort Worth,

against Eric D. Wilson, warden of FMC-Fort Worth, Respondent. After considering the

pleadings and relief sought by Petitioner, the Court has concluded that the petition should be

denied.

                                       BACKGROUND

         Petitioner is serving two concurrent federal sentences resulting from his multiple

criminal convictions in the United States District Courts for the Northern District of Georgia,

Case No. 1:14-CR-0013-AT, and the District of South Carolina, Case No. 4:12-CR-00971-

RBH. Resp’t’s App. 44-55, ECF No. 15. Respondent provides the following background

facts:

                 Department of Homeland Security agents arrested Petitioner on July 7,
         2013, and he has remained in continuous federal custody since that date.
         Petitioner ultimately pled guilty to a two count criminal information filed in
         the Northern District of Georgia, and on April 24, 2014, he was sentenced in
         that district to a 48 month term of imprisonment.
              After sentencing in the Northern District of Georgia, Petitioner was
       transferred to the District of South Carolina, where he was one of six
       defendants named in a one count indictment filed in that district in 2012.
       Petitioner ultimately pled guilty to the District of South Carolina indictment,
       and on April 21, 2015, he was sentenced in that district to a 162 month term
       of imprisonment, to run concurrently with the term imposed in the Northern
       District of Georgia.

Resp’t’s Resp. 2, ECF No. 13 (citations omitted).

       By way of this petition, Petitioner challenges the Bureau of Prisons’s sentence

computation. Pet. 5, ECF No. 1. Specifically, he asserts a “due process violation by Bureau

of Prisons [hereinafter “BOP”] for refusing to comply with judgment and commitment order

directing them to award me credit towards sentence.” Id. In support, he provides the

following supporting facts and request for relief:

       (1) The [BOP] acknowledges that the Judgment and Commitment Order in
       Case Number: 4:12-CR-000971-RBH ordered them to award me credit from
       July 7, 2013 to the date of my sentencing in the case. (2) They state that
       because the time has already been credited towards the sentence imposed in
       Case Number: 1:14-CR-0013, they will not comply with the Judgment and
       Commitment Order by the federal court. (3) My judgment and Commitment
       Order explicitly states that I “SHALL” receive credit for time served from July
       7, 2013 through my sentencing in the case but the [BOP] refuses to comply
       with the Order by the federal court. (4) I believe the [BOP] is ignoring the
       federal order and violating my rights to Due Process by not executing the
       sentence as ordered. (5) I ask for this Court to require the [BOP] to comply
       with the Judgment and Commitment Order and apply the credits I am entitled
       to and ordered by the federal court in Case Number: 4:12-CR-000971-RBH.

Id.

                                     EXHAUSTION

       Respondent asserts that Petitioner has exhausted his administrative remedies. Resp’t’s


                                             2
Resp. 2, ECF No. 13.

                                      DISCUSSION

      Respondent explains the computation method used by the BOP to compute

Petitioner’s sentences under 18 U.S.C. § 3584(c) as follows:

               Pursuant to 18 U.S.C. § 3584(c), for computation purposes, the BOP
      aggregated Petitioner’s concurrent federal terms of imprisonment into a single
      term of 14 years, 5 months, and 27 days, commencing when his first sentence
      (i.e., the Northern District of Georgia sentence) was imposed on April 24,
      2014. Pursuant to 18 U.S.C. § 3585(b), the BOP has applied 291 days of
      presentence custody credit to the aggregate term from Petitioner’s arrest on
      July 7, 2013, to April 23, 2014, the day before commencement of the aggregate
      term. With this credit and applicable good conduct time credit pursuant to 18
      U.S.C. § 3624(b), Petitioner’s current projected release date from the
      aggregate term is December 23, 2025.

              The length of Petitioner’s aggregate term was calculated as follows:
      First, each sentence was separately calculated to determine full term dates (i.e.,
      the dates on which each sentence would lapse, not accounting for credit for
      presentence custody or good conduct time) for each sentence. For Petitioner’s
      first federal sentence, calculated as a 48 month (i.e., four year) term of
      imprisonment commencing on April 24, 2014, this date is April 23, 2018. For
      Petitioner’s second federal sentence, calculated as a 162 month (i.e., 13 year
      and 6 month) term of imprisonment commencing when imposed on April 21,
      2015, this date is October 20, 2028.

             Next, the full term dates were subtracted, resulting in an “overlap”
      period (i.e., a period which, if the sentences were not aggregated, only one
      would be served) of 10 years, 5 months, and 27 days.

      year          month          day
      2028          10             20      (full term date of second federal sentence)
      2018          04             23      (full term date of first federal sentence)
      10            05             27      (“overlap” of 10 years, 5 months, 27 days)

             Next, the “overlap” period of 10 years, 5 months, and 27 days was
      added to the four year length of Petitioner’s first federal sentence to arrive at

                                              3
       an aggregate term of 14 years, 5 months, and 27 days:

       years         months         days
       04            00             00   (length of first federal sentence)
       10            05             27   (length of “overlap” period)
       14            05             27   (length of aggregate term of
                                         imprisonment)

       Computed as an aggregate 14 year, 5 month, and 27 day term of imprisonment
       commencing on April 24, 2014, with credit for 221 days of presentence
       custody between July 7, 2013 and April 23, 2014 (i.e., the period between
       Petitioner’s arrest and his first federal sentencing) pursuant to 18 U.S.C. §
       3585(b), and taking into account all good conduct time credit for which
       Petitioner may be eligible pursuant to 18 U.S.C. § 3624(b), Petitioner’s
       sentences result in a current projected release date of December 23, 2025.
       Should Petitioner have any good conduct time withheld or forfeited as a result
       of any future failure to comply with BOP disciplinary rules, the projection of
       his release date will be subject to change accordingly.

Id. at 2-5 (footnotes and citations omitted).

       Petitioner contends that it was the intent of the District of South Carolina court to

“back date the sentence imposed in Case No. 4-12-CR-971, to the date of sentence imposed

in Case No. 1-14-CR-13-AT” by the Northern District of Georgia court. Pet’r’s Objs. 1, ECF

No.

       The United States Attorney General, through the Bureau of Prisons (BOP),

“determines what credit, if any, will be awarded to prisoners for time spent in custody prior

to the start of their sentences.” Leal v. Tombone, 341 F.3d 427, 428 (5th Cir. 2003). Title 18

U.S.C. § 3585, entitled “Calculation of a Term of Imprisonment,” determines when a federal

sentence of imprisonment commences and whether credit against that sentence must be

granted for time spent in “official detention” before the sentence began. It states:

                                                4
              (a) Commencement of sentence.—A sentence to a term of
       imprisonment commences on the date the defendant is received in custody
       awaiting transportation to, or arrives voluntarily to commence service of
       sentence at, the official detention facility at which the sentence is to be served.

               (b) Credit for prior custody.—A defendant shall be given credit
       toward the service of a term of imprisonment for any time he has spent in
       official detention prior to the date the sentence commences—

                    (1) as a result of the offense for which the sentence was
              imposed; or

                     (2) as a result of any other charge for which the defendant
              was arrested after the commission of the offense for which the
              sentence was imposed;

       that has not been credited against another sentence.

18 U.S.C. § 3585(b).

       Further, 18 U.S.C. § 3584(c) provides that “[m]ultiple terms of imprisonment ordered

to run consecutively or concurrently shall be treated for administrative purposes as a single,

aggregate term of imprisonment.” Id. § 3585(c). In order to aggregate multiple terms of

imprisonment, each sentence to be included in the aggregation must be considered.

The procedure for aggregating federal sentences is set forth in BOP Program Statement

5880.28.1 When calculating aggregate concurrent sentences, the BOP first must determine

the commencement date and the length of the aggregated term. The commencement dates and



       1
        The BOP’s program statements are available on the Internet at U.S. Department of
Justice, Federal Bureau of Prisons/Freedom of Information Act/Policy/Bureau Program
Statements (policies), http://www.bop.gov/resources.


                                               5
sentence length of the aggregated term are determined by computing the effective full term

dates (EFT) of each sentence. Next, the “overlap” period is identified by subtracting the EFT

of sentence 1 from the EFT of sentence 2, resulting in an overlap period. The length of the

aggregated sentence is then determined by adding the length of sentence 1 to the overlap

period. After the EFT of the aggregated sentence is determined, prior custody credit and good

conduct time are computed into the aggregated sentence.

       Applying these principles to the present case, the BOP was required to aggregate

Petitioner’s multiple sentences under § 3584(c) and correctly computed his sentence in

compliance with BOP policy. “Concurrent” does not mean that the two sentences would have

“the same starting date because a federal sentence cannot commence prior to the date it is

pronounced, even if made concurrent with a sentence already being served.” United States

v. Flores, 616 F.2d 840, 841 (5th Cir. 1980). Thus, concurrent federal sentences do not

operate in a retroactively concurrent manner. That is, a concurrent federal sentence does not

commence before it was imposed, but rather it commences when it was imposed and runs

alongside the undischarged remainder of the sentence to which it was ordered to run

concurrently. Petitioner has failed to meet his burden of showing an error in sentence

calculation and, therefore, his claim must fail.

                                      CONCLUSION

       For the reasons discussed herein, Petitioner’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 is DENIED. Petitioner’s request that the case be transferred


                                              6
back to the District of South Carolina is also DENIED.

      SO ORDERED on this 3rd day of April, 2020.




                          Mark T. Pittman
                          UNITED STATES DISTRICT JUDGE




                                           7
